number release date id office uilc cca_2012032112445722 -------------- from ----------------------------- sent wednesday date pm to ------------------------------ cc subject re barred overpayments in cases where a claim involves an overpayment based not only on a loss carryback but on another adjustment as well and the claim with respect to the other items is barred the mere fact that the claim is based on the carryback of a loss does not permit a barred item to increase the amount of the overpayment sec_6511 d -2 a if the claim is based on both a loss carryback and other items credit or refund cannot exceed the amount of the overpayment attributable to the loss carryback and the amount that would otherwise be refunded under the general three-year and two-year rules under the rationale of lewis v reynolds the service may defeat a claimed overpayment based on a loss carryback by establishing a previously undiscovered deficiency or by showing that the carryback could have been entirely absorbed by adjustment to income in a carryback_year that preceded the year of the claimed overpayment some have argued that by analogy a taxpayer should be permitted to utilize an unclaimed deduction barred from refund by expiration of the sol to reduce the amount of the nol consumed in a carryback_year and as a result a barred unclaimed deduction should increase the amount of the available nol in the next year the service does not accept this view and contends that the loss carryback is the first adjustment to taxable_income and any barred adjustment decreasing taxable_income is used only to offset barred adjustments increasing taxable_income see revrul_81_88 1981_1_cb_585 in determining the amount of an overpayment of income_tax from a net_operating_loss_carryback that may be refunded or credited the taxable_income of the first carryback_year should not be reduced by the amount of an unclaimed deduction that is barred by the expiration of the period of limitations if an adjustment for a barred deduction in the first carryback_year results in a net_operating_loss for that year that net_operating_loss may be carried forward and applied as an adjustment decreasing the taxable_income of the next open carryback_year prior to applying the net_operating_loss_carryback
